DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office action in response to communications received on 01/11/21.  Claims 1 and 11 are amended.  Claims 18-20 are withdrawn.  Therefore, Claims 1-17 are currently available for examination and addressed below. 

Allowable Subject Matter
Claims 2, 3, 5, 8-10, 12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “box Phi spiral" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is not required in Claim 6.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Itskovitz-Eldor et al. 2013/0230601. 
Itskovitz-Eldor discloses a mesh with a plurality of interconnected spirals (paragraph 227).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Itskovitz-Eldor et al. 2013/0230601 in view of Yadin 7,842,081. 
Itskovitz-Eldor teaches the invention as claimed and discussed above.  However, Itskovitz-Eldor does not explicitly teach spirals that have multiple spiral arms that have distance that increases as the spiral arms radiate out from a center of the spiral.
Yadin teaches a scaffold having expandable spirals (Figs. 3-8).
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the instant invention to modify the mesh of Itskovitz-Eldor with the spiral design of Yadin in order to have an expandable design as taught by Yadin. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itskovitz-Eldor et al. 2013/0230601 in view of Harman 2004/0244853.
Itskovitz-Eldor teaches the invention as claimed and discussed above.  However, Itskovitz-Eldor does not explicitly the use of a golden spiral or Fibonacci spiral. 
Harman teaches a scaffold having Fibonacci triangles (paragraph 06). 
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the instant invention to modify the mesh of Itskovitz-Eldor with the Fibonacci spirals of Harman in order to allow fluids to move of the surface of a scaffold in a preferred way, as taught by Harman. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itskovitz-Eldor et al. 2013/0230601 in view of Kealey et al. 2018/0296224.
Itskovitz-Eldor teaches the invention as claimed and discussed above.  However, Itskovitz-Eldor does not explicitly teach a longitudinal backbone with mesh assembled on the backbone. 

It would have been obvious to one of ordinary skill in the art at the time of the effective date of the instant invention to modify the mesh of Itskovitz-Eldor with the backbone of Kealey in order to form an intravascular flow device, as taught by Kealey (paragraph 52).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Itskovitz-Eldor et al. 2013/0230601 in view of Kealey et al. 2018/0296224, as applied to claim 11 above, and further in view of Yadin 7,842,081.
Itskovitz-Eldor in view of Kealey teaches the invention as claimed and as discussed above.  However, Itskovitz-Eldor in view of Kealey does not teach spirals that have multiple spiral arms.
Yadin teaches a scaffold having expandable spirals (Figs. 3-8).
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the instant invention to modify the mesh of Itskovitz-Eldor in view of Kealey with the spiral design of Yadin in order to have an expandable design as taught by Yadin. 


Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JASON-DENNIS N STEWART/Examiner, Art Unit 3774